McCALL, J.
This action was brought against the defendant as a corporation, and the summons served upon Alexander, the president. The pleadings were oral, the plaintiff complaining for goods sold and' delivered; but it is evident from the testimony that plaintiff’s claim existed against Alexander individually, and was evidenced by a promissory note given by him several months before the defendant was incorporated. The defendant had never dealt with and had never incurred liability to the plaintiff. The plaintiff failed to prove a cause of action against the defendant corporation.
Judgment reversed, with costs, and complaint dismissed. All concur.